EXHIBIT C
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


Booz Allen Hamilton Holding
Corporation,

                  Plaintiff,

v.                                               Civil Action No. 1:19-cv-00869

Ramez Tannous Shehadi and Walid
Fayad,

                  Defendants.


                               DECLARATION OF RACHEL HILL

       I, Rachel Hill, pursuant to 28 U.S.C. § 1746, state as follows:

       1.     I am over twenty-one (21) years of age and competent to testify to the matters stated

in this declaration. This declaration is given voluntarily. I have not been promised any benefit,

coerced, or threatened in any manner in exchange for the testimony in this declaration. The

information in this declaration is true and correct based upon my personal knowledge.

       2.     I am now aware that a lawsuit has been filed in the United States captioned Booz

Allen Hamilton Holding Corporation v. Ramez Tannous Shehadi and Walid Fayad, Civil Action

No. 2019-05446, which was originally filed in the Circuit Court of Fairfax County, State of

Virginia, and was subsequently removed to the U.S. District Court for the Eastern District of

Virginia, Civil Action No. 1:19-cv-00869 (hereinafter, the “U.S. Lawsuit”).

       3.     I am a UK-qualified lawyer at the law firm of Hadef & Partners in the United Arab

Emirates (“UAE”), where I serve as the Head of Employment. In addition to my litigation and

employment experience in the United Kingdom, I have spent more than eight years advising clients

on employment issues in the Middle East. For instance, I have extensive experience with the UAE
                                           Page 1 of 4
Court system—including having handled matters in the Dubai Labour Courts, Common Law

Courts, and Dubai Internal Financial Centre. I am registered with the Legal Affairs Department

of Dubai. I work and reside in the UAE.

       4.      In December 2017, my law firm filed two separate lawsuits in the UAE on behalf

of Ramez Tannous Shehadi (“Shehadi”) and Walid Fayad (“Fayad”) against Booz Allen Hamilton

Holding Corporation (“Booz Allen”), Booze Allen Hamilton, Inc. (“BAH”), and “Booz Hamilton

Inc. – Abu Dhabi” (collectively, “UAE Defendants”) arising out of Shehadi’s and Fayad’s

unlawful termination without cause. Both lawsuits are collectively referred to herein as the “UAE

Lawsuit”.

       5.      As a result of their termination without cause, Shehadi and Fayad sought money

damages and other relief. In turn, certain UAE Defendants filed counter-claims, including claims

arising out of Shehadi’s and Fayad’s alleged breach of competition and misappropriation of

confidential information.

       6.      Since December 2017, the UAE Lawsuit has been in active litigation—including,

for example, the parties filing pleadings, exchanging documents, and abiding by the UAE court’s

other procedural and legal requirements. At all times, Shehadi and Fayad have been represented

by Hadef & Partners. Likewise, at all times, the UAE Defendants have had legal representation.

       7.      In April 2019, even though the UAE Lawsuit had been active for approximately 14

months, counsel for the UAE Defendants threatened a lawsuit against Fayad and Walid in U.S.

District Court for the Eastern District of Virginia.

       8.      On May 13, 2019, all parties for the UAE Lawsuit attended a public hearing in front

of the Abu Dhabi Court of First Instance. Once again, all parties and their representatives—

including Hadef & Partners on behalf of Shehadi and Fayad and the UAE Defendant’s legal



                                             Page 2 of 4
representatives—were given the opportunity to present pleadings, exhibits, and other evidence to

the court for its consideration.

       9.      On May 14, 2019, after considering the parties’ legal arguments and evidence, the

UAE court ruled that both Shehadi and Walid were arbitrarily dismissed without cause. As such,

Shehadi and Walid were awarded wage damages arising from their arbitrary dismissal.

       10.     The Abu Dhabi Court of First Instance issued two written judgments for the UAE

Lawsuit (i.e., one opinion for each plaintiff, respectively).    As needed, our firm will request

certified, English-translated copies of these judgments (which we can supplement in the U.S

Lawsuit).

       11.     At a recent meeting with the UAE Defendants’ counsel in the UAE Lawsuit,

opposing counsel suggested that Shehadi and Fayad would, in the near future, be subject to an

adverse “summary judgment” ruling the United States.

       12.     In light of this communication, I immediately reached out to counsel in the United

States, Jeff Mokotoff at FordHarrison LLP, to verify whether any lawsuit(s) had been filed against

Shehadi or Fayad in federal court in the United States.

       13.     Mr. Mokotoff advised he was not able to locate any federal filing but, after an

ongoing review of all Virginia dockets for a period of time, discovered that the U.S. Lawsuit had

been filed in the Circuit Court of Fairfax County, State of Virginia.

                         [SIGNATURE BLOCK ON FOLLOWING PAGE]




                                            Page 3 of 4
        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


        Executed this 5th day of July, 2019.


                                      /s/Rachel Hill              .
                                      Rachel Hill




WSACTIVELLP:10647905.1




                                           Page 4 of 4
